Title: From George Washington to Brigadier General John Armstrong, 4 July 1777
From: Washington, George
To: Armstrong, John



Dear Sir
Head Quarters Morris Town 4th July 1777

I had the pleasure of receiving yours of the 20th June, some days ago, but the constant hurry I was in during Genl Howe’s late Maneuvres in Jersey must apologize for not answering you sooner.

The spirit with which the Militia of this State and pennsylvania turned out upon the late Alarm far exceeded my most sanguine expectations and I am persuaded must have chagrined Genl Howe, who, I beleive, rather expected support than Opposition from Pennsylvania in particular—The evacuation of Jersey at this time seems to be a peculiar Mark of providence, as the Inhabitants have an opportunity of securing their Harvests of Hay and Grain the latter of which would in all probability have undergone the same fate with many farm Houses, had it been ripe enough to take Fire. The distress of many of the Inhabitants, who were plundered not only of their Effects, but of their provision of every kind, was such, that I sent down several Waggon loads of Meat & Flour to supply their present Wants.
I am yet perplexed to find out the real intentions of the Enemy, but upon a presumption that their Views are up the North River, I have advanced Genl Sullivan’s division as far as Pompton, and the main Body of the Army to this place. In this position I shall lay till I receive more certain information of their designs—I have dismissed all the Militia of this State except about one hundred who serve as a Guard to the Stores at Pompton and succasony plains, and it would be very agreeable to me to have as few as possible of those of Pennsylvania kept in Service, because their time, at this Season of Harvest, is truly valuable to them—As our Boats are up Delaware, a Guard is absolutely necessary over them, I do not think it would be prudent to carry them down yet, for as a great part of the Campaign is to come, Genl Howe may see occasion to renew his operations against Philada indeed we do not know that he has laid them aside, for if he goes round by Sea, we must use the Boats to cross the River in order to meet him.
I am pleased at the honorable mark of distinction that the State of Pennsylvania have conferred upon you by appointing you to the command of their Colonial Troops, and am convinced that by your acceptance of it you will be enabled to render the State and your Country very essential Service, should she herself be attacked or her Assistance demanded by any of her sister Colonies. I am with great Regard Dear Sir Yr most obt Servt.

P.S. I shall be glad to know whether your eldest son is provided for in a way suitable to his Wishes. If he is not I have a Vacancy in one of the 16 Regs. that I think will be worth his acceptance.

